Citation Nr: 0214184	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  01-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
14, 2000, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1944 to 
May 1946 and from February 1950 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Muskogee, Oklahoma.

A review of the record reflects that, in an April 2001 rating 
decision, the RO determined the veteran was entitled to a 
total disability rating based on individual unemployability 
due to the severity of his service-connected disabilities 
(service connection is also in effect for bilateral pes 
planus, 30 percent disabling, and for sinusitis, 0 percent 
disabling) from February 14, 2000.  In a March 2002 
communication associated with the record, the veteran's 
attorney expressed disagreement with a February 2002 rating 
decision which denied an effective date earlier than February 
14, 2000, for individual unemployability.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant facts have been properly developed, and VA 
has met its statutory duty to assist the veteran in 
developing all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's initial claim for service connection for 
PTSD was received on February 14, 2000.

3.  There was no communication submitted prior to February 
14, 2000, that could be construed as an informal claim of 
service connection for PTSD.

4.  Entitlement to service connection for PTSD did not arise 
until competent evidence, associated with the claims file 
subsequent to February 14, 2000, established the presence of 
the disorder.  

5.  Since February 14, 2000, the evidence of record reflects 
that the veteran's PTSD has been productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to symptoms which include depression, labile 
emotion, intrusive thoughts, and social isolation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 
2000, date of claim, for the grant of service connection and 
award of compensation for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110(a) (West Supp. 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2001).

2.  The schedular criteria for a disability evaluation of 
70 percent, but not more, for PTSD, for the period from 
February 14, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and its implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

For reasons which will be set forth below, the undersigned 
finds that there has been development of all relevant facts 
and VA has met its initial statutory duty to assist in 
developing all evidence necessary for an equitable 
disposition of the claim.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Earlier Effective Date

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2001). The assignment of effective dates of awards is 
generally covered by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
Under the implementing regulation, the effective date of an 
evaluation and an award of compensation based on an original 
claim, and of a claim reopened after final disallowance "will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(a).  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. 
§ 5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 
(1999).  A "claim" is defined by regulation as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "any 
communication or action indicating an attempt to apply for 
one or more benefits."  38 C.F.R. § 3.155(a).  VA must look 
to all communications from a claimant that may be interpreted 
as applications for claims--formal and informal--for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.

In this case, the record shows the initial claim for service 
connection for PTSD was received on February 14, 2000.  The 
record does not demonstrate that an informal claim for 
service connection for PTSD was received prior to that date 
because no communication was filed prior thereto indicating 
the veteran's intent to apply for service connection for 
PTSD.  There is nothing of record prior to February 2000 
where the veteran identifies PTSD as a benefit he was seeking 
for compensation.  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (2001); see also, Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (holding that 
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid).  

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2001), an 
informal claim for increase will be initiated by a report of 
outpatient examination or hospitalization by VA or the 
uniformed services for previously established service-
connected disabilities.  See Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a total disability rating 
based on individual unemployability).  

The veteran's accredited representative has cited this case 
in asserting that a report of psychiatric examination of the 
veteran by VA in August 1976 constitutes an informal claim 
for service connection for PTSD.  The examiner at that time 
indicated the veteran had either a severe anxiety neurosis or 
a latent borderline schizophrenia.  He noted the veteran was 
receiving therapy twice weekly from another physician and he 
believed it would be "extremely important" to obtain records 
from that physician.  

The Board notes that more recent case law has restricted the 
reach of Servello and the case does not apply in the context 
of an initial claim for service connection.  It is primarily 
concerned with claims for an increased rating.  Further, in 
Brannon v. West, 12 Vet. App. 32, 35 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before an RO can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Specifically, 
the mere presence of medical evidence does not establish an 
intent on the part of a claimant to seek secondary service 
connection for a disorder.  Id.  The Court noted that, while 
VA must interpret a claimant's submissions broadly, VA is not 
required to conjure up issues that were not raised by the 
claimant, and the claimant must assert a claim expressly or 
implicitly.  Id.  In Brannon it was noted with emphasis that 
38 C.F.R. § 3.1 (p) is essentially modified by 38 C.F.R. 
§ 3.155 for purposes of what constitutes an informal claim.  
The Court cited the regulations and emphasized that while any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA might be 
considered an informal claim, "such informal claim must 
identify the benefit sought."  Id. at 35.   

When determining the effective date of an award of 
compensation benefits, VA is required to review all the 
communications in the claims file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or an informal claim for benefits.  Lalonde v. West, 
12 Vet. App. 377, 381 (1999).  With regard to the presence of 
medical evidence in the claims file showing entitlement to 
service connection on a secondary basis, which was submitted 
prior to a formal application, the Court held that the 
effective date for an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but instead based on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Id. at 382.  

In other words, the Court stated that the mere receipt of 
medical records cannot be construed as an informal claim for 
service connection for a disorder.  Id.  Accordingly, had 
this been a claim for an increased rating for an already 
service-connected disorder, then the representative would 
have been correct in citing Servello and VA could have found 
that the 1976 VA clinical record constituted an informal 
claim for an increased rating.  However, in this case, 
service connection had not yet been established for PTSD and 
was not established until years thereafter.  

The veteran had not claimed a psychiatric disability related 
to service in 1976; he was afforded a VA psychiatric 
examination and considered for nonservice-connected 
disability pension purposes after VA had been forwarded an 
April 1976 report from Wm. H. Reid, M.D., which referred to a 
psychiatric disability since October 1975.  The diagnosis was 
either a severe anxiety neurosis or a latent borderline 
schizophrenia and the examiner preferred the latter diagnosis 
because the veteran was apparently "making some headway with 
his work" on Haldol, an effective medication for 
schizophrenia.  The veteran has worked after service for many 
years as an aeronautical chemist and the reports did not 
refer to any combat experiences in connection with his 
symptomatology.  The veteran was informed by the RO in 
September 1976 that a nonservice-connected disability pension 
was not in issue.  The RO concluded that the veteran had not 
actually retired and was on long-term leave as reported on 
the VA psychiatric evaluation.  

In a more recent decision, the Court reiterated its 
interpretation of 38 C.F.R. § 3.157, emphasizing that the 
regulation "applies to a quite specific group of claims for 
disability compensation, i.e., those that are considered 
informal claims on the basis of a submission of a report from 
a medical examination or hospitalization.  The regulation 
allows for the reports to serve as informal claims for 
increased disability compensation for service-connected 
conditions, and as claims to reopen finalized claims 
regarding service-connected conditions, presumably in an 
effort to gain compensation."  Sears v. Principi, No. 99-
1390 (Aug. 20, 2002).

The veteran's initial claim for service connection for PTSD 
in this case is the correspondence received by the RO on 
February 14, 2000.  The record does not show that a claim for 
service connection for PTSD was pending prior to that date, 
including at the time of the 1976 VA psychiatric examination.  
The effective date regulation clearly provides that it is the 
later of the date of receipt of claim or the date entitlement 
arose, regardless of whether service connection is based on 
an original claim or one reopened after final disallowance.  
Accordingly, an effective date prior to February 14, 2000, 
for the grant of service connection for PTSD is precluded.  
38 C.F.R. § 3.400 (2001).  

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, as in this case, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A 
disability may require reevaluation in accordance with 
changes in the veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent disability evaluation 
encompasses disability manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscured, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment of thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform duties of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  An evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. 

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a Global Assessment of Functioning (GAF) score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  A score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2001).   

The evidence of record includes a report of psychiatric 
evaluation accorded the veteran in February 1999.  Philip R. 
Whatley, Ph.D., reported that the veteran was alert and 
properly oriented.  He appeared neat and demonstrated good 
hygiene.  Rapport was established easily and the veteran 
appeared relaxed.  He was able to maintain adequate eye 
contact.  The veteran showed a full range of mood congruent 
affect.  Mood was mostly serious and he approached evaluation 
tasks with adequate effort and motivation.  Speech was normal 
in rate, rhythm, and volume.  Expressive language was fluent 
and well articulated.  The veteran showed no signs of 
dysarthria or paraphasic errors.  Receptive language skills 
were judged adequate.  

The veteran's thought content was free from paranoid, 
homicidal, or suicidal ideation.  Thought processes were 
logical and goal-directed.  The veteran did not manifest any 
overt signs of disoriented, disorganized, or psychotic 
thought processes.  He denied the presence of any psychotic 
symptoms.  He appeared to have adequate insight into his 
current situation and he displayed adequate judgment.  He 
appeared to possess adequate abstraction and problem-solving 
abilities.  Dr. Whatley stated that the veteran had 
"significant" depressive and anxious symptomatology and met 
the diagnostic criteria for the diagnosis of PTSD due to his 
combat experiences.  

Also of record is a September 1999 communication from a 
counselor at a Vet Center in Oklahoma City.  He stated he had 
seen the veteran for individual counseling since March 1999.  
The veteran's most prominent symptoms seemed to be 
estrangement from others resulting in social isolation, 
nightmares, survivor guilt, and intrusive thoughts.  The 
counselor recommended group counseling, but noted there were 
travel problems for the veteran.  He believed that given the 
veteran's age (the veteran was born in May 1926), the length 
of time the veteran had been experiencing symptoms, and the 
chronic nature of his PTSD, the veteran's long-term prognosis 
"would have to be considered guarded at best."  

Also of record is a report of psychological evaluation 
accorded the veteran in September 1999 by Jonathan D. 
Cargill, Ph.D.  The veteran reported frequent nightmares at 
least monthly related to his experiences in the military.  He 
also reported night sweats, mood swings, depression, and 
intrusive thoughts.  The veteran stated he had worked as a 
chemist for an oil company from 1954 to 1991.  He indicated 
that he talked to an individual at a Vet Center every other 
week.  He stated he was also treated in the past for 
depression and was on psychotropic medications at that time.   
He underwent psychological testing and the results showed a 
rather marked impairment of abstract reasoning capabilities 
which might be related to his neurological status.  Further 
testing showed underlying depression accompanied by poorly 
modulated control over his emotions.  Indeed the data 
suggested that he experienced some symptoms associated with 
PTSD, such as intrusive thoughts and flashbacks.  The Axis I 
diagnoses were:  Major depression without psychotic features; 
and, moderate PTSD.  There was no Axis II diagnosis.  The GAF 
was 60.  

On March 29, 2000, the veteran was accorded a PTSD 
examination by VA for rating purposes.  His claims file was 
reviewed by the examiner prior to the examination.  The 
veteran stated that he was depressed at the present time; he 
was not taking any medication.  He had been married for 43 
years and had two grown children.  He stated he retired from 
an oil company after 23 years of service in 1968.  

On mental status examination, the veteran was described as 
casually dressed, agitated, and tense.  His conversation 
rambled somewhat and thought associations were loosely 
connected.  He appeared depressed and stared at the floor; he 
made no eye contact.  He appeared emotionally labile and at 
times he was on the verge of tears.  He was not spontaneous, 
but did respond to direct questions.  Some blocking was 
noted.  No thought disorder was indicated.  Mood was 
depressed, and affect was flattened.  He was properly 
oriented and had no memory impairment.  His insight was 
adequate.

The Axis I diagnoses were:  Major depression, recurrent 
episodes; generalized anxiety disorder, moderately severe; 
and mild PTSD.  He was given an Axis II diagnosis of an 
emotionally unstable personality.  The GAF score was from 40 
to 45.  The examiner stated that the veteran's primary 
problem related to recurrent, severe major depression with 
social isolation.

In an August 2000 report, Sidney Williams, M.D., stated that 
the veteran had been using BuSpar for his nervous condition 
for many years.

The director of a vocational rehabilitation services company 
reviewed the claims file for the veteran in early August 2000 
with an emphasis on employability or lack thereof.  She 
concluded that her review of the record showed that the 
veteran had problems which would cause a "direct and severe 
impact on his ability to interact with the labor market."  
She believed the impact was so negative that she presumed he 
would not have any reasonable access to the labor market.  

The veteran was accorded a PTSD examination for compensation 
purposes by VA on August 11, 2000.  The claims file was 
reviewed by the examiner.  It was noted the veteran had a 
long history of psychiatric treatment and had had 4 or 
5 hospitalizations for severe depression.  Reportedly, the 
veteran had taken long-term medical leave from his employment 
and finally had to retire due to severe depression.  The 
veteran reported a good relationship with his wife of some 
43 years.  He had grown children whom he saw on a fairly 
regular basis.  As far as hobbies or interests were 
concerned, he stated that he raised birds of all types.  He 
stated it had been a number of years since he had seen a 
psychiatrist.  He reported difficulty sleeping and complained 
of intrusive thoughts, flashbacks and nightmares.  He also 
reported problems with his mood and temperament.  

His wife stated that he could not be around other people 
without becoming nervous.  She said that they did go out to 
eat some, although he did not leave the house very much.

On mental status examination, the veteran was properly 
oriented.  There was no evidence of psychotic symptomatology.  
The veteran was described as clearly depressed.  Speech and 
language were somewhat tangential.  He had a tendency to 
ramble.  He was described as rather intense and serious.  He 
was superficially pleasant with underlying irritability 
noted.  Dress was casual.  Concentration and attention were 
within normal limits.  Impulse control was not impaired.  

The Axis I diagnoses were:  Moderate to severe PTSD; major 
depression; generalized anxiety disorder.  There was no Axis 
II diagnosis.  The GAF score was 55 to 60.  The veteran was 
referred to Behavioral Mental Health Services.  The examiner 
believed he would benefit from seeing a psychiatrist for 
medication purposes for his depression and anxiety.  The 
examiner noted that the veteran's mood swings needed to be 
more carefully evaluated.  

At the video conference hearing with the undersigned in March 
2002, the veteran testified about his social isolation and 
other psychiatric symptomatology.  

A review of the record reflects that, since the grant of 
service connection for PTSD, the veteran has been assigned 
varying GAF scores, but all have been indicative of 
significant social and industrial impairment.  After 
reviewing the reports of treatment and evaluation, the Board 
finds that a 70 percent disability rating is warranted 
effective from February 14, 2000.  The record during that 
time frame, however, does not show that the veteran's 
psychiatric symptomatology resulted in total social and 
occupational impairment so as to meet the criteria for a 
100 percent evaluation at any time.  Significant social 
isolation has been reported by both private and VA examiners 
ever since service connection was granted.  At the time of 
the psychiatric examination accorded him in March 2000, the 
veteran was described as agitated, tense, depressed, and 
emotionally labile.  Total impairment was not indicated as no 
thought disorder was noted, he was properly oriented, he had 
no memory impairment, and his insight was adequate.  

When seen in August 2000, reference was again made to social 
isolation and difficulties with mood, temperament, sleeping, 
and flashbacks.  The veteran was depressed, but he remained 
properly oriented without evidence of a thought disorder.  
Granting the veteran the benefit of the doubt, and resolving 
all reasonable doubt in his behalf, his psychiatric 
disability picture satisfies the criteria for a 70 percent 
disability rating throughout the appeal period.  


ORDER

An effective date earlier than February 14, 2000, for a grant 
of service connection for PTSD is denied.

An effective date of February 14, 2000, for a grant of a 
70 percent disability evaluation for PTSD is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.   



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

